The Honorable Wayne Nichols State Representative 304 Poinsett Street Marked Tree, AR 72365-2237
Dear Representative Nichols:
I am writing in response to your request for an opinion on the definition of the term "salvage yard."
RESPONSE
You have not indicated in what context you seek a definition of the term "salvage yard," and the context would need to be considered in order to definitively identify the controlling definition.
The Arkansas Litter Control Act defines the term "salvage yard" as "any business that, in the course of its operation, maintains ten (10) or more vehicles to be used, wholly or in parts, to generate revenue for the operations of the business[.]" A.C.A. § 8-6-403 (13) (Repl. 2000). The Litter Control Act was enacted to "accomplish the control of litter, inoperative household appliances, and junk motor vehicles throughout the state by regulating their disposal." See A.C.A. § 8-6-402. Among other regulated activity, the act provides:
  It shall be unlawful for any person to place or cause to be placed any junk motor vehicle, old vehicle tire, or inoperative or abandoned household appliance, or part thereof, upon the right-of-way of any public highway, upon any other public property, or upon any private property which he does not own, lease, rent, or otherwise control, unless it is at a salvage yard, a permitted disposal site, or at the business establishment of a demolisher.
A.C.A. § 8-6-408 (Repl. 2000) (emphasis added).
See also A.C.A. § 8-6-415 (Repl. 2000) (regarding enforcement agency's sale of junk motor vehicles and discarded items in its possession to a salvage yard).
My research has disclosed no other statutory definition of "salvage yard." It is possible that the term has been defined by local regulation. I lack sufficient information, however, to identify any other potentially applicable definition.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh